DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 3 is objected to because of the following informalities:  claim included “113 b” which is perhaps a typographical error from the PCT claim application. This typographical error has been removed during the examination, however, appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20180366813) in view of Lee et al. (US 20130050056).
Regarding claim 1:
Kim et al. disclose (in Figs. 5A-5C) an electronic device (500) comprising: a housing (550 and 560) including a first housing structure (550) which includes a first plate (along A-2) and a second plate (along A-1) oriented in an opposite direction to the first plate (along A-2) and a second housing structure (560) which is bendable over the first housing structure (550 in Fig. 5C) with respect to an axis (along 570), and includes a third plate (along B-2) and a fourth plate (along B-1) oriented in an opposite direction to the third plate (along B-2), wherein the fourth plate (along B-1) faces the second plate (along A-1) in a folded state of the housing (See Fig. 5C); a display (551/561) including a first part (551) located in the first housing structure (550) and viewable through the first plate (along A-2) and a second part (561) located in the second housing structure (560) and viewable through the third plate (along B-2); a first antenna structure (571) including a first array of antenna elements (511-514) closer to one of the first plate (along A-2) and the second plate (along A-1) than to the other of the first plate (along A-2) and the second plate (along A-1) and located in the first housing structure (550); a second antenna structure (575) including a second array of antenna elements (515-518) closer to one of the third plate (along B-2) and the fourth plate (along B-1) than to the other of the third plate (along B-2) and the fourth plate (along B-1) and located in the second housing structure (560); and at least one wireless communication circuit (590) electrically connected to the first array (511-514) and the second array (515-518).
Kim et al. is silent on that the first and second array are configured to transmit and/or receive a signal having a frequency between 3 GHz and 100 GHz.
Lee et al. disclose (in Fig. 3) first (330) and second (340) array are configured to transmit and/or receive a signal having a frequency between 40 GHz and 300 GHz (Para. 0023, Lines 1-3; Para. 0084, Lines 1-5).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna array for operation in tens and hundreds of GHz as taught by Lee et al. into the device of Kim et al. for the benefit of supporting operation at mm-wave frequency (Para. 0023, Lines 1-6).
Regarding claim 2:
Kim et al. disclose in the folded state (in Fig. 5C), the third plate (along B-2) faces the first plate (along A-2), the first array (511-514) is closer to the second plate (along A-1) than to the first plate (along A-2), and the second array (515-518) is closer to the fourth plate (along B-1) than to the third plate (along B-2).
Regarding claim 3:
Kim et al. disclose the wireless communication circuit (590) is configured so that the first array (511-514) forms a first beam in a direction to the second plate (along A-1) to which the first array (511-514) is arranged closer, and the second array (515-518) forms a second beam in a direction to the fourth plate (along B-1) to which the second array (515-518) is arranged closer.
Regarding claim 4:
Kim et al. disclose first antenna structure (571) is arranged in a corner of the first housing structure (550), and the second antenna structure (575) is arranged in a corner of the second housing structure (560).
Regarding claim 5:
Kim et al. disclose in the folded state, the first array (511-514) is aligned in a first direction, and the second array (515-518) is aligned in a second direction different from the first direction.
Regarding claim 6:
Kim et al. disclose in the folded state, the first array (511-514) at least partially overlaps the second array (515-518) when viewed above the first plate (along A-2).
Regarding claim 7:
Kim et al. disclose the first antenna structure (571) further includes a third array (501-504) of antenna elements and wherein the second antenna structure (575) further includes a fourth array (505-508) of antenna elements.
Kim et al. is silence on that third array and the fourth array of antenna elements forming a dipole antenna.
Lee et al. disclose (in Fig. 4A) third array (430) and the fourth array (440) of antenna elements (420a) forming a dipole antenna (Para. 0023, Lines 10-12; Para. 0038, Lines 2-9).
Accordingly, it would have been an obvious matter of design consideration to implement the antenna array as dipole antenna based on the form factor and the desired RF performance of the device (Para. 0023, Lines 10-17), especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.
Regarding claim 8:
Kim et al. disclose the wireless communication circuit (590) is configured so that the third array (501-504) forms a third beam towards a side surface formed between the first plate (along A-2) and the second plate (along A-1), and the fourth array (505-508) forms a fourth beam towards a side surface formed between the third plate (along B-2) and the fourth plate (along B-1), wherein the third beam and the fourth beam are formed in different directions.
Regarding claim 9:
Kim et al. disclose in the folded state, the third array (501-504) is aligned in a third direction, and the fourth array (505-508) is aligned in a fourth direction different from the third direction.
Regarding claim 10:
Kim et al. disclose the third array (501-504) is aligned in a direction different from a direction in which the first array (511-514) is aligned, and the fourth array (505-508) is aligned in a direction different from a direction in which the second array (515-518) is aligned.
Regarding claim 11:
Kim et al. disclose the first array (511-514) and the second array (515-518) include conductive plates arranged in a 1×N array or N×N array where N is equal to or greater than 2.
Regarding claim 12:
Kim et al. disclose the antenna elements of the first array (511-514) form a beam in a first direction in order to receive the signal, and the antenna elements of the second array (515-518) form a beam in a second direction in order to receive the signal, and wherein the first antenna structure (571) and the second antenna structure (575) are arranged so that the first direction and the second direction differ from each other in the folded state of the housing (See Fig. 5C).
Regarding claim 13:
Kim et al. disclose the display (551/561) is a flexible display (Para. 0002, Lines 3-5).
Regarding claim 14:
Kim et al. disclose the display (551/561) includes a plurality of displays, wherein the plurality of displays are respectively arranged in the first housing (550) and the second housing (560).
Regarding claim 15:
Kim et al. disclose (in Figs. 5A-5C) an electronic device (500) comprising: a housing (550 and 560) including a first housing structure (550) which includes a first plate (along A-2) and a second plate (along A-1) oriented in an opposite direction to the first plate (along A-2) and a second housing structure (560) which is bendable over the first housing structure (550 in Fig. 5C) with respect to an axis (along 570), and includes a third plate (along B-2) and a fourth plate (along B-1) oriented in an opposite direction to the third plate (along B-2), wherein the fourth plate (B-1) faces the second plate (A-1) in a folded state (See Fig. 5C); a display (551/561) including a first part (551) located in the first housing structure (550) and viewable through the first plate (along A-2) and a second part (561) located in the second housing structure (560) and viewable through the third plate (along B-2); a first antenna structure (571) located in the first housing structure (550) and including a first array of antenna elements (511-514) closer to the first plate (along A-2) than to the second plate (along A-1); a second antenna structure (571) located in the first housing structure (550) and including a second array of antenna elements (501-504) closer to the second plate (along A-1) than to the first plate (along A-2); a third antenna structure (575) located in the second housing structure (560) and including a third array of antenna elements (505-508) closer to the third plate (along B-2) than to the fourth plate (along B-1); a fourth antenna structure (575) located in the second housing structure (560) and including a fourth array of antenna elements (515-518) closer to the fourth plate (along B-1) than to the third plate (along B-2); and at least one wireless communication circuit (590) electrically connected to the first array (511-514) and the second array (501-504).
Lee et al. disclose (in Fig. 3) first (330) and second (340) array are configured to transmit and/or receive a signal having a frequency between 40 GHz and 300 GHz (Para. 0023, Lines 1-3; Para. 0084, Lines 1-5).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna array for operation in tens and hundreds of GHz as taught by Lee et al. into the device of Kim et al. for the benefit of supporting operation at mm-wave frequency (Para. 0023, Lines 1-6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAMIDELE A JEGEDE/Examiner, Art Unit 2845                                                                                                                                                                                           
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845